Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, 12, and 18 are objected to because of the following informalities:  
(i) With regard to claim 3 (line 2), the term "quick, response code" should be changed to the term --quick response code--.
(ii) With regard to claim 10 (line 1), the term "metrology collection record" should be changed to the term --metrology data collection record--.
(iii) With regard to claim 12 (lines 1-2), the term "first plurality of dissimilar disk drives" should be changed to the term --first portion of the plurality of dissimilar hard disk drives."
(iv) With regard to claim 18 (line 2), the term "quick, response code" should be changed to the term --quick response code--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	(I) The following phrase(s) lack clear antecedent basis within the claim(s), i.e., either the particularly recited passage fails to be properly introduced prior to its appearance at that point in the claim or the structure recited in the passage is not an inherent part of or component of the previously recited structure:
(i) Claim 7 (lines 10-11), "the plurality of dissimilar electric machines."
(ii) Additionally, since claims 8-16 depend directly or indirectly from claim 7, they too are thus rejected under the second paragraph (b) of 35 U.S.C. § 112.
(II) With regard to claim 16 (lines 2-3), the term "an indexing conveyor to transport the first portion of the plurality of hard disk drives disassembly stations for each of a plurality of disassembly robots" lacks proper antecedence for the term "the plurality of hard disk drives disassembly stations" and is indefinite since the claim seems to imply that an indexing conveyor transports the first portion of the plurality of hard disk drives disassembly stations, per se. Clarification and/or amendment is required.

Allowable Subject Matter
Claims 1-6 and 17-21 are tentatively considered allowable over the art of record, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication.

Citation of Prior or Relevant Art on enclosed PTO-892

The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a hard disk drive is dismantled and rare earth elements from permanent magnets associated with a VCM are extracted (e.g., see US 2017/0297062 A1, US 2018/0236459 A1, US 2018/0264559 A1, US 2020/0195101 A1, US 2020/0363790 A1, US 2021/0213573 A1, and JP 2012-041575 A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688